 



Exhibit 10.26



(NOVELLUS LOGO) [f27567f2756700.gif]
Novellus Systems,Inc.
4000 North First Street
San Jose, CA 95134
TEL: (408) 943-9700
FAX: (408) 943-3422
February 2,2005

Ginetto Addiego



Dear Ginetto:
I am pleased to offer you the position of Senior Vice President of Corporate
Operations, reporting to Rick Hill, Chief Executive Officer.
Your starting salary will be $11,923.08 bi-weekly, which when annualized is
$310,000.
In addition to this, a Stock Option Grant of 100,000 shares will be available to
you subject to approval by the Board of Directors. These options will vest 25%
per year over a four (4) year period beginning on the date of grant typically
the 3rd Thursday of the month after your start date.
You will also receive a restricted stock award in the amount of 30,000 shares of
the Company’s common stock. These shares are not stock options, but rattier
fully paid for shares of restricted stock subject to Board of Director and
Shareholder approval in April of 2005. Shares will vest 10,000 per year over a
three (3) year period beginning on your start date.
You will also be eligible to participate in the Novellus Key Director/Manager
Bonus Program, which provides up to 100% of base salary contingent upon
successful completion of company and personal performance objectives. This bonus
will be pro-rated for the first year. On-going participation in this program is
subject to annual review by the Executive Staff and Compensation Committee.
Novellus has an excellent benefits program including health, dental, vision,
life and long-term disability insurance coverage. Novellus will pay one hundred
percent of the cost of your coverage and a portion for your dependents in
accordance with the terms of the benefits program in question.



 



--------------------------------------------------------------------------------



 



This offer of employment is contingent upon your:

(1) Completion of the Novellus Employment Application
(2) Completion of the background check authorization and disclosure form and
successful execution of a background check in accordance with Company Policy
(3) Signing of the Novellus Proprietary Information Agreement
(4) Signing of the Novellus Employment Practices Acknowledgement
(5) Providing verification of your eligibility for employment in the United
States
A Novellus Application, Disclosure and Authorization Form, Employment
Eligibility Verification form (1-9), W-4, Employee Data Sheet, and Voluntary
Self-Identification Form are enclosed for you to complete and return with your
signed offer letter.
Novellus is an at-will employer, which means that either you or the Company has
the right to terminate employment at any time, with or without advance notice,
and with or without cause, for any reason or no reason.
This offer is the full and complete statement of the parties understanding,
supersedes any other communication, whether verbal or written, regarding your
employment and can only be modified by a written statement signed by you and an
Officer of the Company (or his or her authorized designee). This offer is valid
until February 11,2005.
Please acknowledge your acceptance of this offer by signing and returning one
copy of the offer letter with the enclosed forms in the self-addressed stamped
envelope. Please discuss your start date with your hiring manager and indicate
in the space provided. The entire Novellus staff looks forward to you joining us
and becoming a key person with our growing team.
Sincerely,

             
/s/ Lori Cox
           
Lori Cox
           
Vice President of Human Resources
  /s/ Ginetto Addiego   2/7/2005          
Novellus Systems, Inc.
  Accepted (Signature)   Date    
 
           
 
           
 
           
 
  2/14/05
 
Start Date        

 